DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-21, 24-31, 34-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 11-14 of U.S. Patent No. 11,210,835. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 17 of the current application corresponds with claim 1 of U.S. Patent No. 11,210,835. Claim 1 of U.S. Patent No. 11,210,835 anticipates claim 17 of the current application because it includes all of the limitations of claim 17 of the current application.
Claims 2-5 and 11-13 of U.S. Patent No. 11,210,835 are merely in a different form with regards to claims 28-31, 34-36 and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the statutory category of claims 1-5 and 11-13 of U.S. Patent No. 11,210,835 to that of a method to achieve the predicable result of executing the functions of the device as method steps. 
Below is a limitations mapping table between claim 17 in the current application and claim 1 of U.S. Patent No. 11,210,835
Current Application 
U.S. Patent No. 11,210,835
17. (New) A system comprising: non-transitory computer storage configured to store: source hair groom data for rendering hair of a source virtual avatar, the source hair groom data comprising: information on strands indicative of shapes of strands of hair of the source virtual avatar, a hair mask indicative of a region on a head of the source virtual avatar where the strands of hair are to be generated, and information on a source hairline; a source mesh for the source virtual avatar; and a target mesh for a target virtual avatar; and a hardware processor in communication with the non-transitory computer storage, the hardware processor programmed to: 
1. A system comprising: non-transitory computer storage configured to store: source hair groom data for rendering hair of a source virtual avatar, the source hair groom data comprising information on strands indicative of shapes of strands of hair and a hair mask indicative of a region on ahead of the source virtual avatar where the strands of hair are to be generated, the source hair groom data further comprising information on a source hairline; a source mesh for the source virtual avatar; a target mesh for a target virtual avatar; and a target hairline for the target virtual avatar; and a hardware processor in communication with the non-transitory computer storage, the hardware processor programmed to: 
morph the source mesh to geometry representative of the target mesh of the target virtual avatar to provide a morphed source mesh;
morph the source mesh to geometry representative of the target mesh of the target virtual avatar to provide a morphed source mesh;
generate target hair groom data based, at least in part, on the morphed source mesh;
transfer the target hairline to the morphed source mesh to account for a difference between the target hairline and the source hairline to provide hairline-adjusted hair groom data; transfer the hairline-adjusted hair groom data onto the target mesh for the target virtual avatar to provide target hair groom data;
and output the target hair groom data.
and output the target hair groom data.



Below is a claim mapping between the current application and U.S. Patent No. 11,210,835
	
Current Application
18
19
20
21
24
26
28
29
30
31
34
36
U.S. Patent No. 11,210,835
2
3
4
5
11
13
2
3
4
5
11
13




Allowable Subject Matter
Claims 17-21, 24-31, 34-36 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action by amending the claims or filing a terminal disclaimer.
Claims 22, 23, 32, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art of record is Zandsteeg et al. (WO 2017/148941 A1)(Hereinafter referred to as Zandersteeg).
Zandersteeg teaches utilizing hairstyle models and scanning a user to create a model of the user and mapping the model to be able to create an actual hair cut (A data representation of a model haircut/hairstyle involves for instance a head topology map and a corresponding hair topology map. A head topology map may involve a three-dimensional representation of the (haired) head portion. A hair topology map may involve a corresponding length representation of the hair at the head portion. As a result, a desired hair length at certain point of the head is known. More generally, a point cloud or mesh may be provided which sufficiently describes the model haircut/ hairstyle by a plurality of data sets involving positional data and associated hair property data. For illustrative purposes, aspects and embodiments of the present disclosure primarily address head hair (scalp hair) cutting and styling. However, this does not exclude an application in the field of facial hair (beard) grooming and total body grooming including intimate hair styling. Further, human hairstyling but also animal hairstyling may be addressed. see page 3, lines 5-15)( Hence, when the device 20 is moved along the subject's 12 scalp, an actual shape of the head or scalp of the subject 12 is sampled, captured or scanned. In this way, a model of the actual shape of the to-be-treated portion of the subject 12 may be obtained. see page 13, lines 21-24)( Generally, a relocating offset 150 may be derived and applied to the hairstyle model which may for instance trigger a relocation of a model hairline. See page 17, lines 26-27)
Zandersteeg is silent to the limitations “information on strands indicative of shapes of strands of hair of the source virtual avatar, a hair mask indicative of a region on a head of the source virtual avatar where the strands of hair are to be generated, and information on a source hairline; a source mesh for the source virtual avatar; and a target mesh for a target virtual avatar” of claim 17 when read in light of the rest of the limitations in claim 17 and thus claim 17 contains allowable subject matter and would be allowed if the double patenting rejection was overcome.
Claims 18-26 contain allowable subject matter because they depend on a claim containing allowable subject matter.
Zandersteeg is silent to the limitations “information on strands indicative of shapes of strands of hair of the source virtual avatar, a hair mask indicative of a region on a head of the source virtual avatar where the strands of hair are to be generated, and information on a source hairline;” of claim 27 when read in light of the rest of the limitations in claim 27 and thus claim 27 contains allowable subject matter and would be allowed if the double patenting rejection was overcome.
Claims 28-36 contain allowable subject matter because they depend on a claim containing allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611